Name: Commission Regulation (EC) NoÃ 574/2006 of 7 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 8.4.2006 EN Official Journal of the European Union L 100/1 COMMISSION REGULATION (EC) No 574/2006 of 7 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 8 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 7 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 97,0 204 75,8 212 129,8 624 109,5 999 103,0 0707 00 05 052 140,7 204 66,3 999 103,5 0709 10 10 220 226,6 999 226,6 0709 90 70 052 115,1 204 47,1 999 81,1 0805 10 20 052 72,0 204 38,0 212 46,8 220 34,6 400 62,7 624 62,7 999 52,8 0805 50 10 052 44,7 624 57,8 999 51,3 0808 10 80 388 76,4 400 129,1 404 64,6 508 77,9 512 76,8 524 61,0 528 84,5 720 92,1 804 111,1 999 85,9 0808 20 50 388 84,4 512 73,2 528 67,1 720 63,7 999 72,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.